Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, 14-17 and 20 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9800636. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-17 of US Patent No. 9800636 anticipated the Claims 1-6, 8-10, 14-17 and 20 of the instant application.
Claims 1-6, 8-10, 14-17 and 20 rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 9800636 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. For example, independent claims of instant application are anticipated by the claims of US Patent No. 9800636 as follows:

the plurality of media delivery subsystems configured to transmit temporal priority messages to the media distribution device, each temporal priority message indicating a temporal priority of a media item from a perspective of an individual media delivery subsystem (i.e. the plurality of media delivery devices configured to: determine, based at least in part on the preview message and on broadcast schedules used by the plurality of media delivery devices, an independent temporal priority of each of the plurality of media files transmitted by the media distribution device; transmit independent temporal priority feedback messages to the media distribution device indicating an independent temporal priority of each of the plurality of media files) (Claim 1 of US Patent No. 9800636); and 
the media distribution device configured to manage transfers of broadcast content from one media delivery subsystem to another media delivery subsystem in accordance with the temporal priority messages (i.e. the media distribution device further configured to: determine an order of transmission for each of the plurality of media files based on a comparison between the estimated temporal priority and the independent temporal priority of each of the plurality of media files; and transmit the media files to the plurality 
In addition, dependent Claims 11-12 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims of U.S. Patent No. 9800636 in view of Nakao (US PG PUB 20110022684), hereinafter "Nakao".
The claims of U.S. Patent No. 9800636 fails to explicitly disclose the following limitations of Claims 11-12 and 18-19: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata and transmitting the media items in at least a first chunk of data; and transmitting the associated metadata in at least a second chunk of data different from the at least a first chunk of data.
However, on the other hand, Nakao discloses the limitations: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata (i.e. the broadcast contents may be transferred from source server [i.e. first media delivery subsystem] to recording server [i.e. second media delivery subsystem]; the recording server 10 sets address information of the transceiver TR1 in the source server 20 and the transceiver TR1 in the recording server 10 for the channel C1 [i.e. a mapped network address corresponding to the second media delivery subsystem], then the control unit 11 in the source server 20 allocates data pieces of the MXF file sequentially [i.e. by copying a data file including a media asset to a mapped network address]) (¶ 0051 - 0052); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the claims of U.S. Patent No. 9800636 to include the feature for managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata and transmitting the media items in at least a first chunk of data; and transmitting the associated metadata in at least a second chunk of data different from the at least a first chunk of data as taught by Nakao so that the media delivery subsystems may transfer the broadcast contents segmented into chunks at high speed using parallel transfer method (Abstract and ¶ 0004).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US PG PUB 20030084108), hereinafter "Syed", in views of Nakao (US PG PUB 20110022684), hereinafter "Nakao".
Regarding Claim 1, Sayed discloses:
A system (i.e. a system comprising a plurality of service providers ASPs 102/115, a plurality of iPPG 104 and a plurality of iExciters 106) (Fig. 1 and ¶ 0037) comprising: 
a plurality of media delivery subsystems coupled to each other via a communications network (i.e. the system may comprise a plurality of ASPs 102 & 115 [i.e. a plurality of media delivery subsystem], coupled via communication network) (102, 106 & 115 – Fig. 1, ¶ 0016 and ¶ 0037), 
a media distribution device coupled to the plurality of media delivery subsystems via the communications network (i.e. iPPG 104 [i.e. a media distribution device] is connected/coupled to ASPs 102 and ASP 115 [i.e. the plurality of media delivery subsystems] via the communication network) (¶ 0037); 
the plurality of media delivery subsystems configured to transmit temporal priority messages to the media distribution device (i.e. ASPs 102/115 [i.e. the plurality of media delivery subsystems] may push/transmit messages, which carry priority information in 
each temporal priority message indicating a temporal priority of a media item from a perspective of an individual media delivery subsystem (i.e. the priority information included in the control entity header of messages [i.e. temporal priority message] may indicate temporal priority of the content entity [i.e. a media item] included in the messages; For example, High Priority: transmission occurs at the earliest opportunity; Urgent; etc. [i.e.  indicating a temporal priority]; ASPs select/specify the priority information indicator in the control entity header [i.e. a perspective of an individual media delivery subsystem]) (Fig. 4, Fig. 9, ¶ 0040, ¶ 0073 - 0076); and 
the media distribution device configured to manage transfers of broadcast content from one media delivery subsystem to another media delivery subsystem in accordance with the temporal priority messages (i.e. iPPG [i.e. the media distribution device] manages the transfers of the content entity [i.e. broadcast content] of the messages originated from ASPs [i.e. one media delivery subsystem] to iExciter [i.e. another media delivery subsystem] which is also a part of the system in accordance with the priority information parsed from control entity of the messages [i.e. in accordance with the temporal priority messages]; For example, the order of transmission of such messages [i.e. containing the broadcast content] is decided based upon the service request as indicated in control part of ASP header [i.e. temporal priority messages]) (¶ 0050 and ¶ 0073).
However, Syed does not explicitly disclose:

On the other hand, in the same field of endeavor, Nakao teaches:
the plurality of media delivery subsystems configured to transfer broadcast content among themselves (i.e. servers, e.g. source servers and recording servers [i.e. the plurality of media delivery subsystems] associated with corresponding broadcast stations may transfer broadcast content among themselves; For example, the broadcast contents may be transferred from source server to recording server and vice versa) (¶ 0013 – 0015 and ¶ 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Syed to include the feature wherein the plurality of media delivery subsystems configured to transfer broadcast content among themselves as taught by Nakao so that the media delivery subsystems may transfer the broadcast contents at high speed using parallel transfer method (Abstract and ¶ 0004).


Regarding Claim 2, Syed and Nakao discloses, in particular Syed teaches:
in response to receiving, at a receiving media delivery subsystem, a first media item transmitted from a source media delivery subsystem, automatically populating the first media item transferred from a first media delivery subsystem to another media delivery subsystem into a broadcast playlist (i.e. in response to receiving, by iPPG 600 [i.e. receiving media delivery subsystem], messages including content [i.e. a first media 


Regarding Claim 3, Syed and Nakao discloses, in particular Syed teaches:
the media distribution device is further configured to make an initial transfer of particular broadcast content to a first media distribution device (i.e. ASP submits information 512 [i.e. an initial transfer of particular broadcast content], then iPPG 500 routes the ASP 502 request [i.e. an initial transfer of particular broadcast content] to other networked iPPG [i.e. a first media distribution device]) (¶ 0047 and ¶ 0070); and 
manage transfers of the particular broadcast content from the first media distribution device to a second media distribution device (i.e. iPPG determines the neighboring stations on which the message should be broadcast [i.e. manage transfers of the particular broadcast content] provided the neighboring stations are locally networked via iPPG; the iPPG is able to route the content to selective iPPG when more than one iPPG exists and are networked [i.e. from the first media distribution device to a second media distribution device]) (¶ 0070).	




wherein: the media distribution device is further configured to transfer, to the first media distribution device, metadata associated with the particular broadcast content, the metadata configured to limit redistribution of the particular broadcast content (i.e. the iPPG [i.e. the media distribution device] is able to route the content/message to selective iPPG [i.e. the first media distribution device]; control entity of the message [i.e. metadata associated with the particular broadcast content] may include the field “Periodicity” which refers to the number of times [i.e. limit] the content is to be transmitted/redistributed [i.e. to limit redistribution of the particular broadcast content]) (Fig. 9 and ¶ 0073).


Regarding Claim 5, Syed and Nakao discloses, in particular Nakao teaches:
wherein: a first media delivery subsystem is configured to transfer broadcast content to a second media delivery subsystem by copying a data file including a media asset to a mapped network address corresponding to the second media delivery subsystem (i.e. the broadcast contents may be transferred from source server [i.e. a first media delivery subsystem] to recording server [i.e. a second media delivery subsystem]; the recording server 10 sets address information of the transceiver TR1 in the source server 20 and the transceiver TR1 in the recording server 10 for the channel C1 [i.e. a mapped network address corresponding to the second media delivery subsystem], then the control unit 11 in the source server 20 allocates data pieces of the MXF file sequentially [i.e. by copying a data file including a media asset to a mapped network address]) (¶ 0051 - 0052).



Regarding Claim 7, Syed and Nakao discloses, in particular Nakao teaches:
wherein: managing transfers of broadcast content from one media delivery subsystem to another media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata (i.e. MXF file of broadcast content is transferred from a source server [i.e. one media delivery subsystem] to a recording server [i.e. another media delivery subsystem]; MFX file may include partitions [i.e. chunks] of data including video/sound frames [i.e. media items] and metadata header [i.e. associated metadata]) (Fig. 3, ¶ 0015 and ¶ 0040).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed in views of Nakao as applied to claim 1 above, and further in view of Stanley et al. (US PG PUB 20130120570), hereinafter "Stanley".
Regarding Claim 6, Syed and Nakao disclose all the features with respect to Claim 1 as described above.
However, the combination of Syed and Nakao does not explicitly disclose:

On the other hand, in the same field of endeavor, Stanley teaches:
a first media delivery subsystem is configured to transfer broadcast content to a second media delivery subsystem in accordance with a temporal priority message associated with the second media delivery subsystem (i.e. camera 200 [i.e. a first media delivery subsystem] may receive, from prioritization server 310 [i.e. a second media delivery subsystem], metadata [i.e. a temporal priority message associated with the second media delivery subsystem] including the priority at which content [i.e. broadcast content] stored within the camera 200 should be uploaded/transferred; Then, the camera may upload/transfer the content in the order specified in the metadata [i.e. in accordance with a temporal priority message associated with the second media delivery subsystem]) (516 – 522 – Fig. 5, ¶ 0015, ¶ 0044 and ¶ 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Syed and Nakao to include the feature wherein a first media delivery subsystem is configured to transfer broadcast content to a second media delivery subsystem in accordance with a temporal priority message associated with the second media delivery subsystem as taught by Stanley so that receiving side, i.e. second media delivery subsystem, may specify the priority at which the media items should be transferred (¶ 0044).



Claim 8-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in views of Stanley further in views of Syed.
Regarding Claim 8, Nakao discloses:
A method comprising: 
transferring broadcast content from a media distribution device to a first media delivery subsystem (i.e. source server [i.e. a media distribution device] may transfer broadcast content to recording server [i.e. a first media delivery subsystem]) (¶ 0013 – 0015 and ¶ 0022), 
wherein the broadcast content includes a media item (i.e. the broadcast content may be video and/or sound data [i.e. a media item]) (Fig. 3 and ¶ 0028).
However, Nakao does not explicitly disclose:
receiving, at the media distribution device, a temporal priority message from a second media delivery subsystem, wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem.
On the other hand, in the same field of endeavor, Stanley teaches:
receiving, at the media distribution device, a temporal priority message from a second media delivery subsystem (i.e. camera 200 [i.e. media distribution device] may receive, from prioritization server 310 [i.e. a second media delivery subsystem], metadata [i.e. a temporal priority message] including the priority at which content stored within the camera 200 should be uploaded; Note that the priority indicates temporal priority; For 
wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem (i.e. the metadata [i.e. a temporal priority message] includes the priority at which content [i.e. the media item] stored within the camera 200 should be uploaded, and that priority is set by [i.e. from a perspective of] the prioritization server [i.e. the second media delivery subsystem]) (¶ 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nakao to include the feature for receiving, at the media distribution device, a temporal priority message from a second media delivery subsystem, wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem as taught by Stanley so that receiving side, i.e. second media delivery subsystem, may specify the priority at which the media items should be transferred (¶ 0044).
However, the combination of Nakao and Stanley does not explicitly disclose:
managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message.
On the other hand, in the same field of endeavor, Syed teaches:
managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nakao and Stanley to include the feature for managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message as taught by Syed so that the media items may be transferred to the receiving side according to the order specified in the temporal priority message (¶ 0050 and ¶ 0073).


Regarding Claim 9, Nakao, Stanley and Syed disclose, in particular Syed teaches:
wherein: transferring broadcast content to the first media delivery subsystem includes transferring metadata associated with the broadcast content, the metadata configured to limit redistribution of the broadcast content (i.e. the iPPG [i.e. the media distribution device] is able to route the content/message to selective iPPG [i.e. the first media distribution device]; control entity of the message [i.e. metadata associated with the particular broadcast content] may include the field “Periodicity” which refers to the number of times [i.e. limit] the content is to be transmitted/redistributed [i.e. to limit redistribution of the particular broadcast content]) (Fig. 9 and ¶ 0073).



Regarding Claim 10, Nakao, Stanley and Syed disclose, in particular Nakao teaches:
wherein: transmitting the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes copying a data file including a media asset to a mapped network address corresponding to the second media delivery subsystem (i.e. the broadcast contents may be transferred from source server [i.e. first media delivery subsystem] to recording server [i.e. second media delivery subsystem]; the recording server 10 sets address information of the transceiver TR1 in the source server 20 and the transceiver TR1 in the recording server 10 for the channel C1 [i.e. a mapped network address corresponding to the second media delivery subsystem], then the control unit 11 in the source server 20 allocates data pieces of the MXF file sequentially [i.e. by copying a data file including a media asset to a mapped network address]) (¶ 0051 - 0052)






wherein: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata (i.e. MXF file of broadcast content is transferred from a source server [i.e. first media delivery subsystem] to a recording server [i.e. second media delivery subsystem]; MFX file may include partitions [i.e. chunks] of data including video/sound frames [i.e. media items] and metadata header [i.e. associated metadata]) (Fig. 3, ¶ 0015 and ¶ 0040).


Regarding Claim 12, Nakao, Stanley and Syed disclose, in particular Nakao teaches:
further comprising: transmitting the media items in at least a first chunk of data (i.e. video/sound frames [i.e. media items] are placed in body partition [i.e. a first chunk of data] for transmission) (Fig. 3 and ¶ 0040); and 
transmitting the associated metadata in at least a second chunk of data different from the at least a first chunk of data (i.e. the associated metadata is placed in the header partition [i.e. a second chunk of data different from the at least a first chunk of data]) (Fig. 3 and ¶ 0040).



wherein: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing an order in which the broadcast content is transmitted (i.e. iPPG [i.e. the first media delivery subsystem] may manage to transfer the content entity [i.e. broadcast content] of the messages to iExciter [i.e. the second media delivery subsystem] in accordance with the priority information which indicates the transmission order [i.e. an order in which the broadcast content is transmitted]; For example, “High priority” content entity [i.e. broadcast content] are transmitted at the earliest opportunity whereas Background/Low contents are transmitted in the slots left free by messages of category "High Priority") (¶ 0073 - 0077).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.


Regarding Claim 15, Nakao discloses:
A media distribution device (i.e. source/recording server) (Abstract, Fig. 1, ¶ 0013 - 0014 and ¶ 0022) comprising: 
a processor (i.e. control unit 11) (11 – Fig. 1); 
memory associated with the processor (i.e. storage unit 14) (14 – Fig. 1); 
a program of instructions to be stored in the memory and executed by the processor (i.e. instructions executable by control unit 11) (Fig. 1 and ¶ 0053), 

wherein the broadcast content includes a media item (i.e. the broadcast content may be video and/or sound data [i.e. a media item]) (Fig. 3 and ¶ 0028).
However, Nakao does not explicitly disclose:
receive, at the media distribution device, a temporal priority message from a second media delivery subsystem, wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem.
On the other hand, in the same field of endeavor, Stanley teaches:
receive, at the media distribution device, a temporal priority message from a second media delivery subsystem (i.e. camera 200 [i.e. media distribution device] may receive, from prioritization server 310 [i.e. a second media delivery subsystem], metadata [i.e. a temporal priority message] including the priority at which content stored within the camera 200 should be uploaded; Note that the priority indicates temporal priority; For example, highest priority contents are sent first, therefore the metadata is a temporal priority message) (516 – 522 – Fig. 5, ¶ 0015, ¶ 0044 and ¶ 0074), 
wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem (i.e. the metadata [i.e. a temporal priority message] includes the priority at which content [i.e. the media item] stored within the camera 200 should be uploaded, and that priority is set by [i.e. from a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media distribution device of Nakao to include the feature for receiving, at the media distribution device, a temporal priority message from a second media delivery subsystem, wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem as taught by Stanley so that receiving side, i.e. second media delivery subsystem, may specify the priority at which the media items should be transferred (¶ 0044).
However, the combination of Nakao and Stanley does not explicitly disclose:
manage transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message.
On the other hand, in the same field of endeavor, Syed teaches:
manage transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message (i.e. iPPG [i.e. the first media delivery subsystem] may manage to transfer the content entity [i.e. broadcast content] of the messages to iExciter [i.e. the second media delivery subsystem] in accordance with the priority information parsed from control entity of the messages [i.e. in accordance with the temporal priority messages] received from ASP 102 [i.e. the media distribution device]; In other words, ASP 102 [i.e. media distribution device] manage the temporal priority of the transmission of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media distribution device of Nakao and Stanley to include the feature for managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message as taught by Syed so that the media items may be transferred to the receiving side according to the order specified in the temporal priority message (¶ 0050 and ¶ 0073).


Regarding Claim 16, Nakao, Stanley and Syed discloses, in particular Syed teaches:
wherein transferring broadcast content from a media distribution device to a first media delivery subsystem includes: at least one instruction to transfer metadata associated with the broadcast content, the metadata configured to limit redistribution of the broadcast content (i.e. the iPPG [i.e. the media distribution device] is able to route the content/message to selective iPPG [i.e. the first media distribution device]; control entity of the message [i.e. metadata associated with the particular broadcast content] may include the field “Periodicity” which refers to the number of times [i.e. limit] the content is to be transmitted/redistributed [i.e. to limit redistribution of the particular broadcast content]) (Fig. 9 and ¶ 0073).



Regarding Claim 17, Syed and Nakao discloses, in particular Nakao teaches:
wherein: a first media delivery subsystem is configured to transfer broadcast content to a second media delivery subsystem by copying a data file including a media asset to a mapped network address corresponding to the second media delivery subsystem (i.e. the broadcast contents may be transferred from source server [i.e. a first media delivery subsystem] to recording server [i.e. a second media delivery subsystem]; the recording server 10 sets address information of the transceiver TR1 in the source server 20 and the transceiver TR1 in the recording server 10 for the channel C1 [i.e. a mapped network address corresponding to the second media delivery subsystem], then the control unit 11 in the source server 20 allocates data pieces of the MXF file sequentially [i.e. by copying a data file including a media asset to a mapped network address]) (¶ 0051 - 0052).


Regarding Claim 18, Syed and Nakao discloses, in particular Nakao teaches:
wherein: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata (i.e. MXF file of broadcast content is transferred from a source server [i.e. first media delivery subsystem] 


Regarding Claim 19, Syed and Nakao discloses, in particular Nakao teaches:
wherein: transmitting the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes: transmitting the media items in at least a first chunk of data (i.e. MXF file of broadcast content is transferred from a source server [i.e. first media delivery subsystem] to a recording server [i.e. second media delivery subsystem]; video/sound frames [i.e. media items] are placed in body partition [i.e. a first chunk of data] for transmission) (Fig. 3 and ¶ 0040); and 
transmitting the associated metadata in at least a second chunk of data different from the at least a first chunk of data (i.e. the associated metadata is placed in the header partition [i.e. a second chunk of data different from the at least a first chunk of data]) (Fig. 3 and ¶ 0040).


Regarding Claim 20, Nakao, Stanley and Syed disclose, in particular Syed teaches:
wherein: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing an order in which the broadcast content is transmitted (i.e. iPPG [i.e. the first media delivery 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in views of Stanley further in views of Syed as applied to claim 11 above, and further in view of Sridhar et al. (US PG PUB 20100278178), hereinafter "Sridhar".
Regarding Claim 13, Nakao, Stanley and Syed disclose all the features with respect to Claim 11 as described above.
However, the combination of Nakao, Stanley and Syed does not explicitly disclose:
wherein: a size of the at least a first chunk of data is based on a broadcast schedule.
On the other hand, in the same field of endeavor, Sridhar teaches:
wherein: a size of the at least a first chunk of data is based on a broadcast schedule (i.e. file size [i.e. a size of the at least a first chunk of data] is calculated as follows: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nakao, Stanley and Syed to include the feature wherein: a size of the at least a first chunk of data is based on a broadcast schedule as taught by Sridhar so that size of the chunks of broadcast content may be determined based on duration of broadcast (¶ 0038).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Soe Hlaing/           Primary Examiner, Art Unit 2451